                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
DARRYL PETLOCK,                           :
                                          :
            Plaintiff,                    :   Civ. No. 16-310 (FLW) (TJB)
                                          :
      v.                                  :
                                          :
BARRY NADROWSKI et al.,                   :   MEMORANDUM AND ORDER
                                          :
            Defendants.                   :
_________________________________________ :



       Plaintiff, Darryl Petlock (“Petlock” or “Plaintiff”), is proceeding pro se with this civil

rights action under 42 U.S.C. § 1983. On February 28, 2019, the Court denied a motion filed by

Petlock which was labeled as a motion for leave to file an amended complaint, but the Court

construed it as a motion for reconsideration. (ECF No. 87.) As part of that Order, the Court

granted Petlock leave to file a motion to amend his complaint, in compliance with Federal Rule

of Civil Procedure 15, within 60 days of the Order’s entry. (See ECF No. 87 at 4.)

       Petlock now moves for an extension of his time to file a motion to amend. (ECF No. 88.)

Petlock contends that he is held in a maximum-security housing unit and that many of his legal

materials are either unavailable or have been destroyed. (See ECF No. 88-2.) He asks the Court

to send him a copy of his first amended complaint and asks for 90 days from his receipt of that

pleading to submit a new motion to amend. (Id.)

       In the interest of justice, the Court grants Petlock this additional time. To avoid the

ambiguity of a deadline based on receipt, but to account for the time this Order may take to reach

Petlock, which he has indicated can take up seven days, the Court will permit Petlock to file a

motion for leave to amend no later than July 1, 2019. For docket-management purposes,
however, the Court administratively terminates this action until such time that Petlock files his

motion to amend.

       Accordingly, IT IS, on this 26th day of March 2019,

       ORDERED that Plaintiff’s motion for an extension of time is GRANTED insofar as

described herein; and it is further

       ORDERED that Plaintiff may file a motion for leave to amend his Complaint on or

before July 1, 2019; and it is further

       ORDERED that no further extension shall be provided; and it is further

       ORDERED that the Clerk shall serve on Plaintiff by regular U.S. mail (1) a copy of this

Memorandum and Order and (2) a copy of Plaintiff’s Amended Complaint (ECF No. 2-4);

       ORDERED that the Clerk shall ADMINISTRATIVELY TERMINATE this action

pending Plaintiff’s submission of a motion to amend.



                                                             /s/ Freda L. Wolfson
                                                             FREDA L. WOLFSON
                                                             United States District Judge




                                                 2
